Citation Nr: 0529037	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  98-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for erectile 
dysfunction.

2. Entitlement to service connection for neuromotor tremors 
of the hands.

3. Entitlement to service connection for arterial sclerotic 
heart disease (ASHD) with hypertension.

4. Entitlement to an initial rating in excess of 70% for 
Post-Traumatic Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

To the veteran served on active duty from a May 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
December 2003 at which time they were remanded for additional 
evidentiary development.  The veteran's representative has 
correctly pointed out that the RO did not include the 
erectile dysfunction or the PTSD issues in the January 2005 
supplemental statement of the case which was issued after 
completion of the directives set forth in the December 2003 
remand.  However, there is no resulting prejudice to the 
veteran as a result of this failure of due process in light 
of the Board's ultimate findings with regard to these issues. 


FINDINGS OF FACT

1.  Erectile dysfunction is causally related to the veteran's 
service-connected diabetes mellitus and PTSD.  

2.  Neuromotor tremors of the hands were not manifested 
during active duty or for many years thereafter and there is 
otherwise no causal relationship to service or to a service-
connected disability.  

3.  Arterial sclerotic heart disease (ASHD) with hypertension 
was not manifested during active duty or for many years 
thereafter and there is otherwise no causal relationship to 
service or to a service-connected disability.  

4.  The veteran's service-connected PTSD is productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).  

2.  Neuromotor tremors of the hands was not incurred in or 
aggravated by the veteran's active duty service, nor is 
neuromotor tremors of the hands proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  .

3.  ASHD with hypertension was not incurred in or aggravated 
by the veteran's active duty service, nor is ASHD with 
hypertension proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  .

4.  The criteria for entitlement to a disability evaluation 
of 100 percent for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2001, 
September 2002, January 2003, February 2003 and March 2004 
VCAA letters and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
veteran's representative had asserted that a VCAA letter was 
not issued as directed by the Board's December 2003 remand.  
However, the record shows that the RO did issue a VCAA letter 
in the March 2004 which advised the veteran of the types of 
evidence VA would assist in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In February 2003, the veteran reported that he did 
not have any further evidence to submit in support of his 
claim.  The Board finds that no further action is required by 
VA to assist the veteran with the claims.  

Service connection criteria

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Entitlement to service connection for erectile dysfunction.

Analysis

There is no evidence that erectile dysfunction disability was 
manifested during service, and it does not appear that the 
veteran is even advancing such a contention.  The service 
medical records were silent as to complaints of, diagnosis 
of, or treatment for erectile dysfunction.  Clinical 
evaluation was normal at the time of the September 1968 
separation examination.  The veteran's main argument is that 
his erectile dysfunction is causally related to his service-
connected PTSD and/or service-connected diabetes mellitus.  

The first competent evidence of the presence of erectile 
dysfunction is dated many years after the veteran's discharge 
from active duty.  Impotence was noted on an August 1994 
private clinical record.  Other private clinical records 
dated after this include diagnoses and assessments of 
erectile dysfunction.  A December 1994 letter from a private 
physician indicated that the veteran had been complaining of 
erectile dysfunction which had been worsening over the past 
two years.  Past medical history was significant for ulcer 
disease and high blood pressure.  Social history was positive 
for smoking but negative for alcohol although the veteran 
used to drink heavily and quit four years prior.  The 
impression was erectile dysfunction.  It was suggested that 
the veteran stop smoking to increase the blood flow to his 
penis.  A Social Security examination was conducted in July 
1998.  At that time, the veteran complained of erectile 
dysfunction.  Impotency was included as a diagnosis as a 
result of an Agent Orange examination which was conducted in 
June 1997.  
In April 1998, the veteran complained of sexual dysfunction.  
It was noted that erectile dysfunction had been present for 
two to three years.  The problem began when the veteran 
started taking blood pressure medication.  An April 2004 
clinical record includes the notation that the veteran had 
erectile dysfunction since 1996.  

A VA Hypertension examination was conducted in May 2004.  It 
was noted that the veteran had a history of erectile 
dysfunction for approximately 8 years.  The pertinent 
diagnosis was erectile dysfunction which began intermittently 
in 1990 and by 1994, the veteran was being treated for the 
disability.  The examiner opined that it was unlikely that 
hypertension would cause erectile dysfunction.  A VA 
genitourinary examination conducted in April 2004 indicates 
that the veteran's main complaint was erectile dysfunction 
since 1996.  It was noted that the veteran's alcohol abuse 
for 30 years and smoking history of 40 years could be 
attributed to the sexual dysfunction.  The examiner opined 
that it was not as likely that the veteran's erectile 
dysfunction was related to his military service or to 
diabetes alone.  The examiner further opined that the 
dysfunction may be caused by all his risk factors including 
smoking, diabetes mellitus, hypertension and PTSD.  

The above medical opinions are certainly not clear and offer 
no clear answer to the question of whether the erectile 
dysfunction is proximately due either of the service-
connected disabilities.  It is clear from the opinions that 
the veteran's medical history includes numerous risk factors 
for erectile dysfunction.  

The veteran has also submitted copies of medical literature 
which list the risk factors, including diabetes and stress.  
However, the Board does not view the medical literature alone 
as persuasive since it is general in nature and does not 
related specifically to the veteran.  However, although the 
April 2004 VA examiner was of the opinion that the erectile 
dysfunction was not due to the diabetes alone, he did comment 
that the dysfunction may be caused by all the risk factors, 
including PTSD and diabetes.  This is certainly not a clear 
opinion, but the Board does believe that it raises a 
reasonable doubt that the dysfunction is caused, at least in 
part, by the service-connected PTSD and diabetes.  
Accordingly, secondary service connection is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to service connection for neuromotor tremors of 
the hands.

Analysis

Service connection is not warranted for neuromotor tremors of 
the hands.  The service medical records were silent as to 
complaints of, diagnosis of, or treatment for hand tremors.  
Clinical evaluation was normal at the time of the September 
1968 separation examination.  

There is no competent evidence of record demonstrating the 
presence of hand tremors for many years after the veteran's 
discharge from active duty.  The first evidence of hand 
tremors was included in a July 1995 private clinical record 
which noted that the veteran had a tremor in the left hand.  
The pertinent assessment was benign familial tremor.  

There is competent evidence of record which provides some 
evidence of a link between the veteran's hand tremor and 
stress and therefore presumptive to his service connected 
PTSD.  In January 1997, a physician's assistant noted that 
the veteran had been treated for persistent tremor which was 
first addressed in January 1995.  At that time it was felt to 
be stress related.  The possibility of a benign familial 
tremor was ruled out because of the lack of response while on 
Tenormin.  The author opined that there was a very good 
possibility that the tremor was related to PTSD.  
Additionally, a January 1997 private clinical record includes 
the notation that a VA psychologist thought that the tremor 
was due to stress.  The assessment was persistent tremor.  

The Board finds the probative value of the evidence in 
support of the veteran's claim is outweighed by the probative 
value of the evidence weighing against the claim.  A VA 
neurological examination was conducted in August 2000.  The 
veteran alleged that he had a neuromotor tremor in the hands 
due to PTSD.  The veteran alleged that he informed the 
physician at the time of his service exit examination that he 
had "the shakes" and was informed that it was no big deal.  
He reported that he had been given medication which had 
improved the tremors.  The veteran reported that he had 
difficulty using tools because of the tremor.  The tremor 
allegedly increased when the veteran was nervous or stressed.  
Physical examination revealed a mild tremor in the 
outstretched hands, more prominent in the left.  The 
diagnosis was benign essential tremor.  The examiner noted 
that the veteran's clinical findings were completely 
consistent with benign essential tremor.  The condition was 
independent of the veteran's PTSD.  The etiology of a benign 
essential tremor was essentially unknown but was felt to be 
present on a physiological basis.  The examiner reported that 
it was well know that individuals with benign essential 
tremor would experience an increase in the severity of the 
tremors as a result of environmental factors which included 
stress.  Stress would not lead to permanent aggravation in 
the examiner's opinion.  The examiner opined that the tremor 
first began in 1995 and that the veteran's PTSD did not speed 
or hasten the natural progression of the veteran's underlying 
essential tremor.  

Additionally, a VA hand examination was conducted in April 
2004.  The veteran complained of a tremor which was increased 
when he was active and less when he rested.  Physical 
examination revealed tremors which were more prominent in the 
left hand than the right hand.  It was noted that the veteran 
was taking medication with tremor as a side effect but the 
tremor was most characteristic for familial or essential 
tremor.  The examiner was not able to date the beginning of 
the tremor to the veteran's active duty service and he 
thought that thyroid disease was an unlikely cause.  

The Board places greater probative weight on the opinions 
included in the reports of the August 2000 and April 2004 VA 
examinations which found that there was no link between 
currently existing hand tremors and the veteran's active duty 
service in any way.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). The opinions in the 
August 2000 and April 2004 VA examinations were based on a 
review of all the evidence of record and also on physical 
examination of the veteran.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  
It does not appear as if the health care professional who 
provided the supportive opinion has access to and had 
reviewed the veteran's claims file.  
  

As the preponderance of the evidence is against the claim of 
entitlement to service connection for neuromotor tremors of 
the hands, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for arterial sclerotic 
heart disease (ASHD) with hypertension.

Analysis

Service connection is not warranted for arterial sclerotic 
heart disease with hypertension.  The service medical records 
were silent as to complaints of, diagnosis of, or treatment 
for arteriosclerotic heart disease or hypertension.  Clinical 
evaluation of the heart and vascular systems was normal at 
the time of the September 1968 separation examination.  Blood 
pressure at that time was recorded as 120/80.  

There is no competent evidence of record documenting the 
presence of hypertension to a compensable degree within one 
year of the veteran's discharge which would allow for a grant 
of service connection for hypertension on a presumptive 
basis.  The first clinical evidence of hypertension was 
evidenced in a March 1993 record which referenced the 
presence of hypertension.  Clinical records associated with 
the claims file dated thereafter evidence intermittent 
diagnoses of hypertension.  None of these records, however, 
links the currently existing hypertension to the veteran's 
active duty service on any basis.  

The only evidence of record which links currently existing 
arterial sclerotic heart disease or hypertension to active 
duty in any way is the veteran's own allegations.  As a 
layperson however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
any arterial sclerotic heart disease or hypertension is 
without probative value.  

The Board finds that there is competent evidence of record 
which indicates that the currently existing arterial 
sclerotic heart disease and hypertension are not linked to 
the veteran's active duty service in any way.  

A VA Hypertension examination was conducted in May 2004.  It 
was reported that there was no family history of 
hypertension.  The examiner noted that blood pressure was 
114/66 at the time of the veteran's entry into active duty 
and 120/80 at his discharge.  The pertinent diagnosis was 
hypertension by history currently on medication.  An addendum 
to the May 2004 VA examination was promulgated in October 
2004.  The examiner wrote that it was less than likely that 
the veteran's historical hypertension was causally related 
either directly to his military service or indirectly to his 
PTSD or diabetes mellitus.  It was noted that it would 
require conjecture and/or speculation to relate hypertension 
to PTSD as there was no published medical information showing 
a causal relationship between stress and hypertension.  It 
was also noted that, in the absence of renal artery stenosis 
or other laboratory makers showing renal dysfunction 
secondary to diabetes, it would require conjecture and/or 
speculation to causally relate diabetes mellitus with 
hypertension.  The examiner found it far more likely that the 
veteran's other health problems, his smoking and heredity 
were responsible for the hypertension.  The Board finds this 
evidence more probative than the veteran's opinions as to the 
etiology of the arterial sclerotic heart disease and 
hypertension.  The examiner reviewed the claims file, 
examined the veteran and then formed opinions based on his 
professional judgment and provided a rationale for his 
opinions.  

As the preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to an initial rating in excess of 70% for PTSD.

Criteria 

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD (based on a claim 
received on December 23, 1996) has been rated by the RO as 70 
percent disabling under the provisions of Diagnostic Code 
9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

Factual background

The claim was submitted in December 1996.  The veteran 
indicated that he had received treatment from private 
physicians beginning in 1990.  

A private psychologist reported in January 1997 that he had 
been treating the veteran for alcohol dependence.  The 
veteran did not frequently speak of his Viet Nam combat 
experiences but did acknowledge occasional symptoms of 
nightmares and possible flashbacks.  The psychologist opined 
that while the veteran had a history of trauma in his 
childhood, his most disturbing recollections, particularly 
those that were recurrent in consciousness and in sleep in 
the form of nightmares, were directly the result of his Viet 
Nam experiences.  

On VA examination in March 1997, the veteran complained of 
nightmares and tremors in his hands which were exacerbated by 
"nerves."  The veteran reported that the tremors 
incapacitated him from his job as a maintenance technician.  
He had never been suicidal and there was no history of 
suicide attempts.  The veteran did have thoughts of wanting 
to hurt people but he was always able to contain his anger 
and violent impulses.  Mental status evaluation did not 
reveal any evidence of delusional thinking, perceptual 
distortions, or auditory or visual hallucinations.  

Psychological testing which was conducted by VA in April 1997 
was interpreted as being an invalid profile.  The possible 
explanations were that the veteran was acutely disturbed and 
unable to present himself to correctly complete the tasks; 
the veteran may be consciously exaggerating or malingering in 
an attempt to obtain some goal; a limited comprehension; 
exaggeration of complaints as a cry for help or lack of 
cooperation in testing.  

At the time of an Agent Orange examination in June 1997, the 
veteran reported problems with nightmares, insomnia, 
flashbacks, and tremor in both hands.  He reported that he 
had been under psychiatric care for 8 months.  The pertinent 
diagnosis was PTSD.  

A Social Security examination was conducted in July 1998.  
depression was noted with nightmares, tremors, intrusive 
thoughts about Viet Nam, poor sleep, .it was noted that 
depression and anxiety symptoms were interfering with the 
veteran's social and occupational functioning.  Veteran 
reported that PTSD keep him from sleeping.  

A July 1998 disability determination from Social Security 
indicates that the veteran was found to be disabled as of 
September 1996 due to anxiety related disorders.  No 
secondary diagnosis was made.  

In June 2000, a VA physician completed a form indicating that 
the veteran was unable to return to work due to PTSD which 
was manifested by anxiety, flashbacks.  The veteran could not 
deal with stress or other people.  The same physician opined 
in January 2001, that the veteran was unable to perform jury 
duty to PTSD.  The illness was too severe for the veteran to 
work.  

A VA PTSD examination was conducted in April 2004.  Mental 
status examination revealed that the veteran was 
appropriately dressed.  His thoughts were goal directed most 
of the time except when talking about nightmares.  There was 
a past history of suicidal thoughts but no attempts and none 
were elicited at the time of the examination.  There was no 
homicidal, delusional, or hallucinatory ideations elicited.  
The diagnosis was PTSD exemplified by nightmares, isolation, 
startle response.  It was noted that the veteran gave a long 
history of nightmares from Viet Nam.  He was sleeping at 
another house at night even though his relations with his 
wife were cordial during the day.  Medication had helped the 
nightmares.  Therapy also decreased the symptomatology.  The 
examiner noted that the veteran was not able to completely be 
absent from the thoughts that take him back to Viet Nam, even 
for one day.  She opined that he was permanently disabled 
from the symptoms of PTSD.  A GAF of 36 was assigned for 40 
being the highest in the preceding year. 

Additionally, there are many VA clinical records dated from 
1997 to the present which evidence complaints of and 
treatment for PTSD.  Significantly, none of these clinical 
records includes evidence that the veteran's PTSD 
symptomatology warranted a 100 percent rating.  An April 1997 
VA clinical record reveals that treatment sessions had 
produced a flood of nightmares resulting in more disrupted 
sleep pattern.  It was noted that the veteran was isolated 
and withdrawn with poor concentration and memory.  A June 
1997 clinical record shows that the veteran was oriented and 
cognition was unimpaired.  It was noted that the veteran had 
nightmares which disrupted his sleep.  The assessment was 
PTSD.  In July 1997 GAF was 41-50.  Cognition was intact and 
thought processes were unimpaired.  Viet Nam nightmares were 
noted.  No suicidal or violent ideation was found.  In June 
1998, it was noted that veteran had symptoms of depression, 
sleep disturbance, intrusive thoughts, anger, startle 
response, hypervigilance, and isolation.  It was opined that 
the symptoms interfered with the veteran's social relations 
impacted considerably upon his ability to succeed in a work 
situation.  The veteran reported difficulty getting along 
with people but he was living with a friend and visited other 
friends.  

A February 2000 clinical record indicates the veteran 
reported that he was encouraged to take early retirement from 
his job by his boss because of shakes which the veteran 
attributed to PTSD.  The veteran reportedly spent most of his 
time alone except for rare contacts with other Viet Nam 
veterans.  The notation was made that the veteran was totally 
and permanently disabled and not a candidate for vocational 
rehab.  The veteran was cleanly groomed and dressed.  There 
were no major temper explosions but the veteran was easily 
irritated.  There was no active suicidal or violent ideation.  
GAF was 31-40.  The physician opined that the veteran's 
disability was underrated and his occupational deficiencies 
were severe.  He opined the disability evaluation should be 
in the 70-100 percent range.  The examiner noted that the 
veteran was awarded Social Security which "is done only in 
cases of permanent and total disability."  Social 
deficiencies were severe.  The veteran reported he was 
separated from his wife, was not dating, had few social 
contacts and no close friends.  The physician wrote that the 
veteran's Viet Nam experiences left him with spatial 
disorientation (one minute he reports he's driving in 
California, the next he's driving in Viet Nam).  The veteran 
had temper outbursts, especially while driving when 
flashbacks could set off violent impulses.  In September 
2000, it was noted that the veteran had a recent episode of 
suicidal ideation.  In December 2000, a VA physician wrote 
that the veteran had problems with anger while driving.  It 
was noted that the veteran had intermittent violent fantasies 
of chasing down driving offenders and beating them.  He 
reported periodic suicidal ideation but no plan.  It was 
noted that impulse control was impaired.  The examiner 
assigned a GAF of 31-40 due to major impairments in work 
family relations, judgment and mood.  A May 2001 clinical 
record reveals that PTSD was manifested by flashbacks, 
nightmares, insomnia, irritability, social and emotional 
withdraw and panic attacks.  

Analysis

There is no question that the veteran's PTSD is productive of 
serious impairment.  This has been recognized by the RO by 
the assignment of a 70 percent schedular rating, and the 
impact on employment has been duly recognized by the RO's 
assignment of a total rating based on individual 
unemployability.  

The record shows that veteran is able to appropriately dress 
and groom himself.  The veteran does not suffer from any 
delusions or hallucinations.  The veteran is not disoriented 
as to time and place.  There is no persuasive evidence that 
there is persistent danger of the veteran hurting himself or 
others.  While there are annotations in the records to the 
effect that the veteran had impaired impulse control and 
violent fantasies of attacking motorist, there is absolutely 
no evidence at all that the veteran has ever acted on his 
violent fantasies.  There claims file also includes 
intermittent references to suicidal ideation, but these 
infrequent annotations cannot be taken to mean that the 
veteran was in persistent danger of hurting himself.  He has 
never expressed an actual plan.  Although the veteran has 
been suffering from PTSD, he generally can take care of his 
own needs from day to day.  There is no evidence that he 
cannot remember his own name or the names of close relatives.

It therefore appears that the majority of the symptoms listed 
for a 100 percent rating have not been met.  Nevertheless, 
the totality of the evidence does show total occupational 
impairment, and this (in part) has been recognized by 
assignment of a total rating based on individual 
unemployability.  The remaining question is whether the PTSD 
results in total social impairment.  The record shows that 
the veteran does maintain sometime of relationship with his 
spouse, although it appears they live apart.  He has also 
reported having some friends.  Nevertheless, the record 
strongly suggests that the veteran spends most of his time 
alone, and it appears that it is his inability to engage in 
social relationships which has impacted his occupational 
impairment to a large degree.  The Board also notes that the 
GAF scores assigned for the veteran suggest very severe 
social impairment.  Although the evidence is not 
overwhelming, the Board is compelled to conclude that the 
PTSD disability picture more nearly approximates total social 
impairment in addition to total occupational impairment.  38 
C.F.R. § 4.7.  Therefore, a 100 percent rating for PTSD is 
warranted.  Moreover, resolving all reasonable doubt in the 
veteran's favor, the Board finds that a 100 percent rating is 
warranted during the entire period contemplated by this 
appeal; that is, from December 23, 1996.  Fenderson.  


ORDER

Entitlement to service connection for erectile dysfunction is 
warranted.  Entitlement to a 100 percent schedular rating is 
warranted for PTSD, effective from December 23, 1996.  To 
this extent, the appeal is granted. 

Entitlement to service connection for neuromotor tremors of 
the hands is not warranted.  Entitlement to service 
connection for arterial sclerotic heart disease with 
hypertension is not warranted.  To this extent, the appeal is 
denied. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


